 1

 2

 3

 4                                   UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    NATIONAL FIRE & MARINE INSURANCE                        Case No. 2:18-cv-01338-JCM-PAL
      COMPANY,
 8                                                                        ORDER
                                            Plaintiff,
 9           v.                                                (Mot Amd Complt – ECF No. 24)
                                                                (Mot Intervene – ECF No. 26)
10    STEVEN A. HOLPER, M.D.,
11                                        Defendant.
12          Before the court is Plaintiff’s Motion for Leave to File Second Amended Complaint filed
13   February 7, 2019. Also before the court is Party in Interest Scott Hamption’s [sic] Motion to
14   Intervene as a Party in Interest (ECF No. 26) filed February 18, 2019. Plaintiff filed a Notice of
15   Non-Opposition to Plaintiff’s Motion for Leave to File Second Amended Complaint (ECF No. 24)
16   and Scott Hampton’s Motion to Intervene as a Party in Interest (ECF No. 26) (ECF No. 30). No
17   response has been filed and the deadlines to oppose the motions having expired.
18          IT IS ORDERED that:
19          1. Plaintiff’s Motion for Leave to File Second Amended Complaint (ECF No. 24) is
20                GRANTED. Plaintiff shall forthwith file the Second Amended Complaint on the
21                docket. The hearing scheduled for March 19, 2019 on this motion is VACATED.
22          2. Party in Interest Scott Hampton’s Motion to Intervene as a Party in Interest (ECF No.
23                26) is GRANTED. Intervenor shall have until March 26, 2019, to file his complaint
24                in intervention.
25          DATED this 14th day of March 2019.
26

27
                                                             PEGGY A. LEEN
28                                                           UNITED STATES MAGISTRATE JUDGE
                                                         1
